[Cite as In re Q.L.H., 2012-Ohio-4850.]


                                              Court of Claims of Ohio
                                                  Victims of Crime Division
                                                                          The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us



IN RE: Q. L. H.


SCHUANTE M. NIANG-HILL

            Applicant


Case No. V2012-70114

Commissioners:
Necol Russell-Washington, Presiding
William L. Byers IV
Susan G. Sheridan
ORDER OF A THREE-COMMISSIONER PANEL

{¶1} On May 13, 2011, applicant, Schuante M. Niang-Hill, filed a compensation
application on behalf of Q. L. H., as the result of criminal conduct. On May 20, 2011,
the Attorney General issued a finding of fact and decision denying applicant’s claim
pursuant to R.C. 2743.60(E)(1)(d), since she was convicted of Child Endangering on
September 26, 2007, which was within ten years of the occurrence of the crime which
happened on April 14, 2011. On March 1, 2012, the applicant submitted a request for
reconsideration. On March 2, 2012, the Attorney General wrote the applicant a letter
explaining that her untimely filed request for reconsideration would not be allowed. The
letter went on to state that: “[t]he evidence indicates that you were convicted of Child
Endangering on September 26, 2007. Therefore, the law is clear that your claim must
be denied. If there is another person who is legally responsible, or becomes legally
responsible for (Q. H’s) or (T. H’s) expenses and is otherwise eligible, that person may
file an application for further consideration of these expenses.” On March 13, 2012,
applicant submitted a letter requesting this case be set for hearing.
Case No. V2012-70114                         - 2 -                                 ORDER



{¶2} On April 10, 2012, the Attorney General filed a motion to dismiss the appeal. The
Attorney General asserts pursuant to R.C. 2743.61(A), an applicant should file the
request for reconsideration no later than thirty days after the Attorney General issues
the initial decision.   The initial decision becomes final unless the Attorney General
determines the interests of justice allow for reconsideration after the untimely request
for reconsideration.    The Attorney General determined the untimely reconsideration
should not be considered since the applicant had a prior conviction for child
endangering.
{¶3} Accordingly, the Attorney General argues the appeal should be dismissed.
{¶4} On June 6, 2012, a hearing before this panel of commissioners was held at 10:30
A.M. Case number V2012-70144 and V2012-70122 were heard together since both
claims consider the same issue.
{¶5} The applicant, Schuante Niang-Hill and her children Q. L. H. and T. H. attended
the hearing while Assistant Attorney General Rachel Oktavec Huston appeared on
behalf of the State of Ohio.
{¶6} The applicant testified that she was unaware of the reconsideration process and
was only informed of the process after she called the Attorney General’s office.
{¶7} With respect to the misdemeanor charge, the applicant stated it had nothing to do
with the criminal conduct committed against her children. Furthermore, she stated it
was only a misdemeanor charge and she is only filing for the benefit of her children.
She could understand if her expenses would be denied pursuant to the statutory
provision, but believes it is unfair to punish her children.
{¶8} The Attorney General submitted the State’s Exhibit A, a certified copy of the Child
Endangering conviction dated August 2, 2007.            Whereupon, the Attorney General
rested on his brief.
Case No. V2012-70114                        - 3 -                                 ORDER



{¶9} Finally, the applicant was informed if another person who assumed the medical
expenses for her children filed a compensation application, and otherwise met all
eligibility requirements, that individual could be granted an award to pay for her
childrens’ expenses.
{¶10} The Attorney General offered his assistance in guiding the applicant through the
process of having an eligible applicant assume responsibility for the childrens’
expenses. Whereupon the hearing concluded.
{¶11} A judge of the Court of Claims found that where an applicant submitted a late
request for reconsideration but filed a timely appeal from the Attorney General’s final
decision, the panel had jurisdiction to hear the appeal. In re Whitting, V2001-31473jud
(8-20-02); In re Ware, V2001-31091jud (8-20-02). Furthermore, even if the Attorney
General’s writing was not entitled a final decision but addressed the issues contained in
the request for reconsideration and states that the initial decision will not be modified,
such writing will be considered a final decision for the purposes of an appeal. Whiting,
Ware.
{¶12} R.C. 2743.60(E)(1)(d) states:
          a.           “(E)(1) Except as otherwise provided in division (E)(2) of this
               section, the attorney general, a panel of commissioners, or a judge of the
               court of claims shall not make an award to a claimant if any of the
               following applies:
          b.           “(d) The claimant was convicted of a violation of section 2919.22 or
               2919.25 of the Revised Code, or of any state law or municipal ordinance
               substantially similar to either section, within ten years prior to the
               criminally injurious conduct that gave rise to the claim or during the
               pendency of the claim.”
Case No. V2012-70114                      - 4 -                                 ORDER



{¶13} Upon review of the file, the motion to dismiss filed by the Attorney General, and
the statements made at the hearing, we find the Attorney General’s motion to dismiss is
denied. The claim file reveals that the initial decision was rendered on May 20, 2011
and although the applicant did not submit her request for reconsideration until March 1,
2012, the Attorney General sent the applicant a letter dated March 2, 2012. The March
2, 2012 letter addresses the issue concerning the September 26, 2007 conviction for
Child Endangering. Accordingly, in accordance with the judge’s rulings in White and
Ware, we find the letter constitutes a final decision.    The applicant timely filed an
appeal from this final decision on March 13, 2012. Therefore, the Attorney General’s
motion to dismiss is denied.
{¶14} However, the Attorney General has submitted sufficient evidence to prove that
the applicant was convicted of Child Endangering and this conviction disqualifies her
from receiving an award of reparations pursuant to R.C. 2743.60(E)(1)(d). Therefore,
the decision of the Attorney General is affirmed.
{¶15} If the applicant can find a qualified individual to file a compensation application
and assume legal responsibility for her child’s medical expenses the reimbursement of
these expenses may be considered. The Attorney General shall assist the applicant in
this matter.
{¶16} IT IS THEREFORE ORDERED THAT
{¶17} State’s Exhibit A is admitted into evidence;
{¶18} The Attorney General’s motion to dismiss is DENIED;
{¶19} The Attorney General’s decision is AFFIRMED and judgment is entered for the
state of Ohio;
{¶20} Q. L. H. may file a compensation application on his own behalf after he reaches
eighteen (18) years of age until his twentieth (20th) birthday pursuant to R.C.
2743.56(B)(1);
Case No. V2012-70114                                               - 5 -                                      ORDER



 {¶21} Costs are assumed by the court of claims victims of crime fund.




                                                                      _______________________________________
                                                                      NECOL RUSSELL-WASHINGTON
                                                                      Presiding Commissioner



                                                                      _______________________________________
                                                                      WILLIAM L. BYERS IV
                                                                      Commissioner



                                                                      _______________________________________
                                                                      SUSAN G. SHERIDAN
                                                                      Commissioner

ID #I:\Victim Decisions to SC Reporter\Panel Decisions\2012\June - Sept 2012\V2012-70114 Q.L.H..wpd\DRB-tad
        A copy of the foregoing was personally served upon the Attorney General and
sent by regular mail to Montgomery County Prosecuting Attorney and to:
Filed 6-27-12
Jr. Vol. 2283, Pgs. 93-97
Sent to S.C. reporter 10-18-12